DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.

Applicants' arguments, filed October 15, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 29 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth herein.
The scope of the claims is unclear due to the requirement for a synergistic combination of sulforaphane precursor and glucan (claim 1) or sulforaphane or sulforaphane derivative and glucan (claim 16). The record does not sufficiently define what amounts of the components are recited by the claim or what activities are relevant when determining if the composition has the requisite synergistic activity. The specification indicates synergism to be a result that is greater than the sum of effects produced by the agents being used alone (¶ [0070]) and that in a preferred embodiment, the effect of the combination is statistically significant and/or greater than additive (¶¶ [0071] – [0073]). However, what effect(s) are measured to determine if synergy is present are not defined by the specification. The specification does disclose methods of increasing levels or gene expression of NAD(P)H:quinone oxidoreductase 1 (NQO-1) in a subject (¶ [0006]) and working examples showing in vitro NQO-1 gene expression with the results described as synergistic. While the disclosures could be read as the claimed compositions provide a greater effect on inducing NQO-1 expression than the sum of the individual components, the broadest reasonable interpretation of the claims in light of the specification is not limited to such synergistic interactions in light of the specification disclosing a multitude of other activities for the composition, such as treating, preventing, reducing the occurrence of, decreasing the symptoms associated with and/or reducing secondary recurrences of cancer or diseases or conditions associated with the various systems. In view of the disclosure as a whole, it is unclear which of the disclosed activities are encompassed as a basis for concluding if a particular composition has the required synergistic effects.
The specification and claims provide broad ranges or amounts of the particular ingredients that must be present, with claims 1 and 16 allowing for the ratio of these two ingredients to range from about 50:1 to about 1:50. The working examples provide some numbers, but the claims are not limited to, for example, a w/w ratio as the basis for calculating the ratio (molarity, concentration of some other units or weight/weight) is not given and therefore all possible means by which the ratio can be calculated are encompassed. As discussed above, the claims are not limited to effects on NQO-1 gene expression and the specification does not present any in vivo data. 
As the specification fails to inform those skilled in the art, with reasonable certainty, of the physical or functional characteristics of the encompassed “synergistic” combinations, the scope of the claims is unclear. Therefore claims 1 and 16 are indefinite and the dependent claims fall therewith. Please clarify.

Applicants traverse this rejection on the grounds that breadth is not equated with indefiniteness, as long as the subject matter embraced by the claims is clear. Applicants have not otherwise indicated that it intends the invention to be of a scope different from that defined in the claims. The question is whether a person of ordinary skill in the art would understand what is claimed when the claim is read in light of the specification. A person of ordinary skill in the art would readily understand what the “synergistic” claim limitation means in the claims, particularly when read in light of the specification. This language is identical to that used issues parent and grandparent.
These arguments are unpersuasive. The patentability of each application is determined on its own merits and materials (e.g., declarations) or interpretations from parent or grandparent application are not incorporated into a child application. When evaluating a particular activity, the person of ordinary skill in the art could determine if a synergistic (greater than additive) effect was present by comparing the tested activity of the combination with the same amount of each ingredient alone. So “synergistic” has been adequately defined because a “yes” or “no” answer when determining if the combination of ingredients is synergistic, but that answer is limited to the particular activity (e.g., NQO-1 gene expression) being evaluated. However, that does not sufficiently clarify the metes and bounds of the claims since as discussed above, numerous activities of these compounds are disclosed in the specification that may or not have synergistic amounts of the sulforaphane precursor/derivative and glucan but only NQO-1 gene expression was investigated. As the scope of the activities that show synergistic effects, that may have different require different amounts of sulforaphane precursor/derivative and glucan to produce such synergistic effects, the scope of the claimed composition is not clear. 

Terminal Disclaimer

The terminal disclaimer filed on September 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,960,057; 10,688,158; 10,583,178 and 9,421,183 and any patent granted on Application Nos. 17/007,067 and 16/865,529 has been reviewed and is accepted. The terminal disclaimer has been recorded. As indicated in the Advisory Action mailed October 4, 2021, the corresponding provisional and non-provisional, nonstatutory double patenting rejections were withdrawn although the date given for the filing of the Terminal Disclaimer was incorrectly stated in the Advisory Action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 36 of copending Application No. 17/178,664. The claims of US’664 are drawn to an orally administrable composition comprising broccoli extract and one or both of a maitake and a shiitake mushroom extract or powder formulated to provide synergistic effective amounts of one or both of a sulforaphane and/or a sulforaphane precursor and one or more glucans (claim 1). The broccoli extract or powder can comprise glucoraphanin (claim 2), a sulforaphane precursor; myrosinase (claim 3), a glucosidase enzyme as required by the instant claims; an enzyme potentiator such as ascorbic acid (claims 4 and 5), called a glucosidase enzyme cofactor by the instant claims; and mushroom extracts that can comprise glucans such as alpha- or beta glucans (claims 7, 8 and 14 - 17). The composition can be an enteric dosage form (claim 6). Glucans from yeast are also claimed (claims 30 and 35). Additional components as required by instant claim 10 can also be present (claim 19). Various methods such as increasing levels or increasing gene expression of NAD(P)H:quinone oxidoreductase (NQO-1) (claim 11) or treating, preventing or reducing secondary recurrences of various cancers (claim 20) by administration of the claimed composition are also present. While a particular ratio of the sulforaphane precursor:glucan as required by the instant claims is not claimed, the person of ordinary skill in the art would routinely optimize the amount of each ingredient present in the composition and a synergistic combination is recited in both the instant claims and those of US’664.
This is a provisional nonstatutory double patenting rejection.

Claims 1 – 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 16 of copending Application No. 17/560,494 in view of Dietrich et al. (DE 102010022587; all citations from machine translation mailed February 3, 2021) and Driscoll et al. (Cancer Biol Ther, 2009). The claims of US’494 recite a method in which a composition comprising a synergistic composition of a sulforaphane precursor, an enzyme capable of converting the sulforaphane precursor to a sulforaphane and an enzyme potentiator with a milk thistle extract or powder is administered (claim 1). The sulforaphane precursor can be glucoraphanin (claim 2), the enzyme capable of converting the sulforaphane precursor to a sulforaphane can be myrosinase (claim 3) and the enzyme potentiator can be ascorbic acid (claim 3). The synergistic combination can be in an enteric coated dosage form (claim 6), reading on the orally administrable form of the instant claims. Silymarin, present in milk thistle (see ¶ [0008] of the specification) can be present in amounts ranging from about 25% to about 95% (claim 15).
The presence of glucans in the composition is not claimed.
Dietrich at al. discloses an enteric composition for oral administration of a composition for the prevention of colorectal cancer of glucosinolates-myrosinase complex and sheathed in a gastric resistant layer (¶ [0001]) as it is not to everyone’s taste to consume large amounts of broccoli for the prevention of colon cancer (¶ [0005]).  Glucosinolates can be hydrolyzed to isothiocyanates and other biologically active compounds and are found in plants of the order Brassicales (¶ [0002]). Among the particularly preferred glucosinolates in glucoraphanin (¶ [0012]). The compositions contain a 3-D construct of a glucan-melanin-chitin complex (¶ [0009]) which has been shown to have antiviral, antibacterial and fungicidal activity (¶ [0010]), is acid resistant and non-digestible and thus contributes to dietary fiber accumulation (¶ [0011]). The glucan used can be a bioactive glucan such as beta-glucan (¶ [0017]). The melanin and chitin in the glucan-melanin-chitin complex has a known and proven mechanism for immune enhancement that has synergistic health promoting effect in the intestinal tract (¶ [0019]). Typically, the proportion of the bioactive glucan in the complex is 40-90% by weight (¶ [0018]). The weight ratio of glucosinolate to glucan-melanin-chitin complex is in the range of 5:1 to 20:1 (¶ [0022]). 
Driscoll et al. disclose that β-glucans are produced by fungi, yeast and grains and the basic structure of the polymers differs according to the source (p 218, col 1, ¶ 1). Mushroom β-glucans are similar to yeast except that they are comprised of short β(1,6) branches coming off a β(1,3) backbone, thereby lacking the extra β(1,3) branch extending from the β(1,6) branch point (p 218, col1, ¶ 1). As shown in figure 1, β-glucans from various sources showed different levels of anti-tumor activity when WGP (a purified yeast β-glucan sphere commercially available as a whole glucan particle; p 218, col 2, ¶ 1); shitake mushroom, maitake mushroom, reishi mushroom extracts; or AHCC (activated hexose correlated compound) were tested (p 223, col 2, ¶ 3). WGP is purified from baker's yeast (p 223, col 2, ¶ 3). The WGP and extracts of the three mushrooms showed significant cytotoxicity in conjugation with an anti-tumor monoclonal antibody (p 221, col 1, ¶ 2 – 3).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate glucans such as β-glucan from sources such as baker’s yeast or mushroom extracts or combinations thereof into an orally administrable formulation of US’494. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Driscoll et al. discloses that β-glucans from various sources have different biological activity and can readily select from those known in the art to have such biologically activity, including those derived yeast or various mushrooms. The compositions of US’494 would be expected to exhibit anti-cancer properties based on the teachings of Dietrich et al., the addition of ingredients as in Dietrich et al. and Driscoll et al. would reasonably be expected to increase the anti-cancer effects of the composition claimed in US’158. While a particular ratio of the sulforaphane precursor:glucan as required by the instant claims is not claimed, the person of ordinary skill in the art would routinely optimize the amount of each ingredient present in the composition of US’494.
This is a provisional nonstatutory double patenting rejection.

Claims 1 – 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of copending Application No. 17/825,438 in view of West et al. (US 2008/0311192). The claims of US’438 recite a composition of a Moringa plant component and sulforaphane, sulforaphane derivative or sulforaphane precursor (claims 1, 16 and 20) that can further comprise either at least one of a mushroom extract or powder and a broccoli extract or powder (claim 16) or at least one glucan (claim 20). The precursor can be glucoraphanin (claim 10). An enzyme capable of converting the sulforaphane precursor to sulforaphane such as myrosinase (claims 11 – 13) can also be present.
An orally administrable dosage form that also includes a glucosidase enzyme cofactor such as ascorbic acid is not claimed.
West et al. discloses enteric coated glucosinolate and beta-thioglucosidase particles (whole document, e.g., abstract). Preferably, the glucosinolate is glucoraphanin and the beta-thioglucosidase is myrosinase (¶ [0031]). Glucosinolates such as glucoraphanin are phytochemical precursors to chemoprotective compounds found in cruciferous vegetables (¶¶ [0003] – [0004]). Due to the pungent taste, isothiocyanates are not typically used in food products or supplements and are poor candidates for encapsulation due to their high chemical reactivity (¶ [0005]). Glucosinolates can be provided in food products or supplements and even without a converting enzyme, isothiocyanates are formed by gut microflora but at substantially reduced levels (¶ [[0006]). The compositions can contain about 0.5 – 50 weight percent glucosinolate (e.g., claim 15) with a more preferable range of glucosinolate being about 20 to about 30 weight percent (¶ [0036]). The described invention provides a more optimal formulation designed to deliver isothiocyanates to the small intestine where they are readily absorbed (¶ [0007]) and the enteric coating allows glucosinolates and the beta-thioglucosidase to arrive in the small intestine intact (¶ [0021]).  Crucifer seeds (broccoli is a crucifer) or seeds and sprouts of broccoli are utilized in a very important aspect of the invention (¶ [0025]). Optionally an enzyme activator such as ascorbic acid (a cofactor of the glucosidase enzyme) can be included in the active agent mixture to increase the rate of reaction between the beta-thioglucosidase and glucosinolate after digestion and dissolution of the enteric coating (¶ [0034]). The active agent mixture can also optionally contain nutrients, vitamins, antioxidants or other ingredients (¶ [0040]). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate an enzyme activator such as ascorbic acid into the formulations of US’438 in an enteric coated orally administrable dosage form. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because West et al. discloses that ascorbic acid is an enzyme activator and the inclusion of such an ingredient would be expected by the person of ordinary skill in the art to increase the reaction rate of the enzyme producing the isothiocyanate from the other ingredients in the composition of US’438. While a particular ratio of the sulforaphane precursor:glucan as required by the instant claims is not claimed, the person of ordinary skill in the art would routinely optimize the amount of each ingredient present in the composition of US’438.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nissa M Westerberg/Primary Examiner, Art Unit 1618